Citation Nr: 0312414	
Decision Date: 06/10/03    Archive Date: 06/16/03	

DOCKET NO.  92-20 660	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to July 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a December 1995 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a February 1995 decision of the Board finding 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder and, in so doing, remanded the case to 
the Board for further development.  In August 1996, the Board 
remanded the case to the Regional Office (RO) for additional 
evidentiary development.  The case was subsequently returned 
to the Board and in May 2000, the Board once again remanded 
the case for additional procedural and evidentiary 
development.  Since that time, the veteran's case has been 
remanded on two additional occasions, in February and 
December 2002, and is now once more before the Board for 
appellate review.  


REMAND

The Board notes that, at the time of its May 2000 Remand, it 
was observed that the veteran had raised a claim alleging 
clear and unmistakable error in all prior RO decisions 
denying entitlement to service connection for a psychiatric 
disorder.  In the May 2000 Remand, the Board noted that this 
issue had not yet been addressed by the RO, and that the 
issue was inextricably intertwined with the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for a psychiatric disorder.  The 
clear and unmistakable error issue was, therefore, referred 
to the RO for adjudication prior to the RO's readjudication 
of the issue of whether new and material evidence had been 
submitted to reopen a claim for service connection for a 
psychiatric disorder.  

In a rating action of 2002, the RO determined that the 
veteran had not raised a valid claim of clear and 
unmistakable error in all previous RO decisions denying 
entitlement to service connection for a psychiatric disorder.  
While in mid-May of 2002, the veteran was informed of that 
decision, the RO failed to provide him with notice of his 
appellate rights, and the applicable appellate procedures.  
Accordingly, in December 2002, the veteran's case was once 
again remanded to the RO in order that the veteran and his 
representative might be furnished notice of the veteran's 
appellate rights and pertinent appellate procedures with 
respect to the RO's denial in May 2002 of the veteran's claim 
of clear and unmistakable error in prior, final decisions of 
the RO denying entitlement to service connection for a 
psychiatric disorder.

Pursuant to the Board's December 2002 Remand, the RO, in mid-
December 2002, furnished the veteran with notice of his 
appellate rights.  At that time, the veteran was informed 
that he had one year from the date of the notice 
(December 16, 2002), to file his notice of disagreement.  As 
of the present time, there has been no indication from the 
veteran whether he wishes to pursue the issue of clear and 
unmistakable error in all prior final RO decisions denying 
entitlement to service connection for a psychiatric disorder.  

Inasmuch as the issue involving clear and unmistakable error 
is inextricably intertwined with the issue of whether new and 
material evidence has been submitted sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, the veteran's case must be held in abeyance pending 
the receipt of a notice of disagreement and actions by the RO 
to complete the normal appellate process, or, in the 
alternative, the elapse of the aforementioned one-year 
period.  Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should hold the veteran's case in 
abeyance pending receipt of a notice of 
disagreement as to the issue of clear and 
unmistakable error, or, in the 
alternative, the tolling of the one-year 
period beginning December 16, 2002.  
Following the receipt of a notice of 
disagreement from the veteran and actions 
by the RO to complete the normal 
appellate process, or, in the 
alternative, the elapse of the 
aforementioned time period, the case 
should be returned to the Board for 
further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter(s) the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

